Citation Nr: 0428658	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder, 
described as a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

The Board notes that in an October 2002 rating decision, the 
RO granted service connection for a bilateral hearing loss as 
well as for tinnitus.  As such the only issue before the 
Board is as shown on the title page.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law. Regulations implementing the VCAA have been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA and 
the implementing regulations apply in the instant case. A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his present appeal by correspondence 
dated in October 2001.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2003).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).

In this case, service medical records show that in June and 
July 1976 the veteran sought medical assistance for a 
complaint of low back pain after lifting radios and during 
swimming training.  The clinical notation being that he 
suffered a hyperextension injury to the back.  There is no 
separation examination of record.

The veteran has reported that he sought treatment for his 
back disorder from private physicians after service.  However 
he has not provided VA with the dates of the alleged post-
service treatment or identified the physicians from whom he 
sought treatment, information which would be helpful in 
establishing continuity of back problems after his release 
from service.  Therefore, the Board finds that additional 
assistance should be provided to the veteran to attempt and 
obtain such information prior to appellate review.

In addition, correspondence dated in July 2001 from the RO to 
the VA Congressional Liaison Officer notes, "We have the 
records from SS and will have them reviewed and keep you 
posted on our actions/decision."  The Social Security 
Administration (SSA) records referred to do not appear to be 
in the claims file.  The Board finds that any available 
medical records associated with the veteran's SSA disability 
claim as well as the SSA decision should be obtained and 
added to the claims file prior to review of the issue on 
appeal.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment for his low back 
disorder since September 1976.  The 
veteran should be requested to provide 
information concerning his back problems 
after his release from service, to 
include information concerning when he 
first sought treatment as well as details 
concerning any subsequent treatment.  The 
RO should obtain complete copies of the 
medical records (not already in the 
claims folder) from all identified 
sources.

2.  The RO should obtain all of the 
records associated with the veteran's 
claim for SSA benefits.

3.  Thereafter, the claims should be 
readjudicated.  If the benefits sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC). The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

